Case 0:20-cv-60352-CMA Document 6-5 Entered on FLSD Docket 03/12/2020 Page 1 of 9

EXHIBIT “E”
Case 0:20-cv-60352-CMA Document 6-5 Entered on T- Docket 03/12/2020 Page 2 of 9

Renewal Questionnalre

Quote Number. A00091B

Previous Policy: CSRYP/167562

Next Policy Period: April 13, 2019 to April 13, 2020
Assured: Rental Boat Corp

Assured’s Address: 3517 Derby Lnb, Weston, FL 33331, USA
Scheduled Vessel:

MAQE2035C€910

Cover and Respective Insured Limits:

— (Concept Special Risks

|

When in Rome, 2010 50’ Marquis with Volvo Triple 370hp diesel engine,

Currently

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unity House ; 2 Station Court

+44 (0) 1943 882 700

» Station Road * Guiseley « LEEDS - LS208BY LOA RENE

sco ssning —“Ohoted
Coverage
| A Hull US$ 400,000 US$ 400,000
Hull Deductible US$ 8,000 US$ 8,000
Tender/Dinghy not covered not covered
Non-Emergency Towing US$ 500 US$ 500
Breach of Warranty not covered not covered |
B Third-Party Liability CSL US$ 1,000,000 | US$ 1,000,000
Crew Liability Extension within CSL not covered | US$ 1,000,000
Commercial Passenger Liability Extension US$ 1,000,000 | US$ 1,000,000
within CSL
Limited Pollution Extension within CSL US$50,000;} US$ 1,000,000
C Medical Payments US$ 25,000 US$ 25,000
D Uninsured Boaters US$ 400,000 US$ 400,000
E Trailer not covered not covered
F Personal Property not covered not covered
Other (Please specify)
Concept Special Risks Ltd

www.special-risks.com
Case 0:20-cv-60352-CMA Document 6-5 Entered on FLSD Docket 03/12/2020 Page 3 of 9

Renewal Questionnaire » Concept Special Risks 2

Residence: Will your vessel be your full-time residence during the next policy period?
Yes/No

Surveys: Your next survey is due on April 13, 2021 and should be performed out

of the water (hauled).

Navigational Limits: Warranted that the Scheduled Vessel is confined to Florida and the
Bahamas - not to exceed 150 miles offshore.

if you require different navigational limits to these, please detail here or
attach an itinerary.

Hurricane Meoring: Your vessel mooring location during July 1st to November 1st is currently
declared as Rickenbacker Marina, 3301 Rickenbacker Cswy, Key
Biscayne, FL 33149-1016, USA, 25.740467 -80.169629. If this is incorrect
please detail below, providing the full address, ZIP/postal code and longit-
ude/latitude readings of the new mooring location:

Will your vessel will be afloat or ashore during the hurricane season?
Afloat / Ashore

Loss Payees: Your previous policy had the following loss payees: Assured. lf you need
any additional loss payees, please name them here:

Operators: The four individuals detailed on the following pages are approved by us to
operate the Scheduled Vessel.

Please ensure all persons (including captains and crew) operating the
vessel during the policy period are listed in the following pages, and that
all details are complete, accurate and up to date. Delete any operator no
longer required.

Warning: This is a named-operator-only policy.

RBC_UFO00100
Case 0:20-cv-60352-CMA Document 6-5 Entered on FLSD Docket 03/12/2020 Page 4 of 9

Renewal Questionnaire - Concept Special Risks

Operator 1

3

Please ensure the details provided for Luis Campoo are complete,
accurate and up to date. If you are unsure what information to provide,
please contact your broker who will be able to assist you. If Luis Campoo
no longer operates the Scheduled Vessel, please cross out the table

 

 

 

 

below.

Name Luis Campoo
Date of birth June 2, 1971
State of residence TBD

Years of boat ownership 12

 

Years of boating experience 14

 

Violations and suspensions (including auto) in the last five years

None

 

Boating qualifications for which a valid licence is held
USCG 100 Ton license

 

Details of previous vessels owned and/or operated
OPERATED

51' Leopard

50' Ocean

48' | Boat

62' Blue water

50' Beneteau

 

All losses in the past 10 years (whether insured or not), including
payment amounts and current status

Example: 2005, Hurricane Loss, $20,000 Paid, Closed

None

 

Details of all criminal convictions and pleas of no contest
None

 

 

 

RBC_UFO00101
Case 0:20-cv-60352-CMA Document 6-5 Entered on FLSD Docket 03/12/2020 Page 5 of 9

Renewal Questi

Operator 2:

4

onnaire * Concept Special Risks

Please ensure the details provided for Esteban Iriarte are complete,
accurate and up to date. If you are unsure what information to provide,
please contact your broker who will be able to assist you. If Esteban iriarte
no jonger operates the Scheduled Vessel, please cross out the table

below.
| Name Esteban Iriarte

 

 

 

 

 

 

 

 

| bate of birth May 17, 1972 |
| state of residence TBD
Years of boat ownership 11

 

 

 

 

 

Years of boating experience 25

 

Violations and suspensions (including auto) in the last five years
None

 

Boating qualifications for which a valid licence is held

Example: USCG 100 Ton Licence
None

 

Details of previous vessels owned and/or operated
36' Sea Ray

OPERATED

27' Monterey

 

All losses in the past 10 years (whether insured or not), including
payment amounts and current status

Example: 2005, Hurricane Loss, £20,000 Paid, Closed

None

 

Details of all criminal convictions and pleas of no contest
None

 

 

 

RBC_UF000102
Case 0:20-cv-60352-CMA Document 6-5 Entered on FLSD Docket 03/12/2020 Page 6 of 9

Renewal Questionnaire » Concept Special Risks

Operator 3:

5

Please ensure the details provided for Walter Lawrence Cryan are
complete, accurate and up to date. if you are unsure what information to
provide, please contact your broker who will be able to assist you. If
Walter Lawrence Cryan no longer operates the Scheduled Vessel, please

cross out the table below.

 

 

 

 

Name Walter Lawrence Cryan
Date of birth May 10, 1956

State of residence TBD

Years of boat ownership 0

 

Years of boating experience 30

 

Violations and suspensions (including auto) in the last five years
None

 

Boating qualifications for which a valid licence is held
USCG 200 Ton license

 

Details of previous vessels owned and/or operated
OPERATED _

72' Mangusta

66' Feretti

70' Azimut

 

All losses in the past 10 years (whether insured or not), including
payment amounts and current status

Example: 2005, Hurricane Loss, $20,000 Paid, Closed

None

 

Details of all criminal convictions and pleas of no contest
None

 

 

 

RBC_UF0Q00103
Case 0:20-cv-60352-CMA Document 6-5 Entered on FLSD Docket 03/12/2020 Page 7 of 9

Renewal Questionnaire + Concept Special Risks 6

Operator 4: Please ensure the details provided for Larry Cryan are complete,
accurate and up te date. If you are unsure what information to provide,
please contact your broker who will be able to assist you. If Larry Cryan no
longer operates the Scheduled Vessel, please cross out the table below.

 

 

 

 

Name Larry Cryan
Date of birth May 10, 1956
State of residence TBD

Years of boat ownership 0

 

Years of boating experience 30

 

Violations and suspensions (including auto) in the last five years
None

 

Boating qualifications for which a valid licence is held

USCG Captains License 200 Ton Master

STCW 95

Radar Observer Unlimited Oceans, ARPA
Advanced Firefighting

Able Seaman

Proficiency in Survival Craft and Lifeboats

Bridge Resource Management

Certified Scuba Diver NASDS Advanced

Certified Emergency Medical Technician (expired)

 

Details of previous vessels owned and/or operated

72' Hatteras
66' Ferreti
70' Azimut
88' Ferreti
68' Ferreti
50’ Bertram
70’ Hatteras

 

All losses in the past 10 years (whether insured or not), including
payment amounts and current status

Example: 2005, Hurricane Loss, $20,000 Paid, Closed

None

 

Details of all criminal convictions and pleas of no contest
None

 

 

 

RBC_UFO000104
Case 0:20-cv-60352-CMA Document 6-5 Entered on FLSD Docket 03/12/2020 Page 8 of 9

Renewal Questionnaire » Concept Special Risks 7

Operator 5: Below you may add an additional operator for approval by our under-
writers. If you wish to add several operators, please print and submit as
many copies of this page as required.

 

Name

 

Date of birth

 

State of residence

 

Years of boat ownership

 

Years of boating experience

 

Violations and suspensions (including auto) in the last five years

 

Boating qualifications for which a valid licence is heid
Example: USCG 100 Ton Licence

 

Details of previous vessels owned and/or operated
Example: 2005 40 ft Whitby Ketch, owned for 6 years

 

All losses in the past 10 years (whether insured or not), including
payment amounts and current status
Example: 2005, Hurricane Loss, $20,000 Paid, Closed

 

Details of all criminal convictions and pleas of no contest

 

 

 

RBC_UF000105
Case 0:20-cv-60352-CMA Document 6-5 Entered on FLSD Docket 03/12/2020 Page 9 of 9

Renewal Questionnaire * Concept Special Risks 8

Other Changes: When quoting your renewal, we have assumed that there have been no
changes to your policy during the current policy period. If there are any
other changes since your original application form was submitted to us,
please give details below. If you are unsure whether any change might
have an influence upon the quotation that we have provided you with,
please contact your broker for advice.

Misrepresentations: Any misrepresentation in this renewal questionnaire will render insurance
coverage null and void from inception. Please therefore check to make
sure that all questions have been fully answered and that all facts
material to your insurance have been disclosed, if necessary by a supple-
ment to this questionnaire.

Assured’s Signature:

. 7h

Print Name: Esteban C Iriarte:

 

Date of Completion: 04/11/2019

Eor more information regarding Concept Special Risks Ltd, policy wordings, endorsement wordings,
standard forms and frequently asked questions, please see our website www.special-risks.com.

RBC_UF000106
